IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 5, 2013

          LOUIS TYRONE ROBINSON v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Gibson County
                     No. 14677     William B. Acree, Jr., Judge


                  No. W2012-01724-CCA-R3-CO - Filed May 7, 2013


The pro se petitioner, Louis Tyrone Robinson, appeals the dismissal of his petition for writ
of error coram nobis, arguing that the “suppressed” transcript of his trial sentencing hearing
constitutes newly discovered evidence of his innocence. Following our review, we affirm
the dismissal of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OHN E VERETT W ILLIAMS
and C AMILLE R. M CM ULLEN, JJ., joined.

Louis Tyrone Robinson, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Lacy Wilber, Assistant Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

                                          FACTS

       In 1993, the petitioner pled guilty in the Gibson County Circuit Court to second
degree murder, a Class A felony, in exchange for a forty-year sentence in the Department of
Correction as a Range III, persistent offender. On March 8, 2012, the petitioner filed a
petition alleging that, until January 6, 2012, the State had suppressed his “Submission
Sentencing Hearing Transcript.” The petitioner asserted that the previously suppressed
sentencing hearing transcript should be considered “newly discovered evidence” in an error
coram nobis proceeding that would have led to a different result had it been available at the
time of his trial.
       On the same day that he filed the error coram nobis petition, the petitioner filed a
“Petition/Motion for Production of Public Records in the Interest of Justice” in which he
alleged that he had never been provided by his counsel with a copy of the sentencing
transcript, which was critical to his case. Around the same time frame, he filed several other
motions/petitions apparently related to the case, including a petition for the expunction of
several of his convictions, an amended petition alleging that his forty-year sentence as a
Range III offender was illegal and unconstitutional and that his guilty plea was unknowing
and involuntary due to the ineffective assistance of counsel, and a motion requesting that
witnesses be subpoenaed for his error coram nobis proceeding.

       On July 26, 2012, the trial court entered an order summarily denying the amended
petition for error coram nobis on the basis that it “ha[d] no merit.” This appeal followed.

                                        ANALYSIS

      A writ of error coram nobis is an extraordinary remedy by which the court may
provide relief from a judgment under only narrow and limited circumstances. State v.
Mixon, 983 S.W.2d 661, 666 (Tenn. 1999). Tennessee Code Annotated section 40-26-105
provides this remedy to criminal defendants:

       Upon a showing by the defendant that the defendant was without fault in
       failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which were litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       the trial. The issue shall be tried by the court without the intervention of a
       jury, and if the decision be in favor of the petitioner, the judgment complained
       of shall be set aside and the defendant shall be granted a new trial in that
       cause.

Tenn. Code Ann. § 40-26-105(b), (c) (2012).

        The decision to grant or deny a petition for writ of error coram nobis based on newly
discovered evidence lies within the sound discretion of the trial court. See Tenn. Code Ann.
§ 40-26-105; State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App. 1995). We review this
issue, therefore, under an abuse of discretion standard.

       We conclude that the trial court properly dismissed the petition. The petitioner’s
claim that the State “suppressed” his sentencing or guilty plea hearing transcript, which,
according to the petitioner, would have revealed that he entered into an illegal sentence as

                                             -2-
part of his negotiated plea deal, does not constitute a cognizable claim for error coram nobis
relief. Accordingly, we affirm the dismissal of the petition for writ of error coram nobis.

                                      CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the judgment of the trial
court dismissing the petition for writ of error coram nobis.




                                                   _________________________________
                                                   ALAN E. GLENN, JUDGE




                                             -3-